                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

JAMES R. PICKENS                                                             PLAINTIFF

v.                                 NO. 4:18-CV-212-JLH-BD

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                             DEFENDANT

                                         ORDER

       The Court has reviewed the Recommended Disposition filed by Magistrate Judge

Beth Deere. No objections have been filed. After careful consideration, the Court

concludes that the Recommended Disposition should be, and hereby is, approved and

adopted as this Court’s findings in all respects. Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED THAT the Commissioner’s decision is

REVERSED AND REMANDED, with instructions to develop the record as necessary

and to reconsider Mr. Pickens’s RFC and the medical evidence.

       DATED this 1st day of April, 2019.



                                          ________________________________
                                          UNITED STATES DISTRICT JUDGE
